

Infosmart Group, Inc.


December 1, 2009


Via Electronic Mail


FAN CHUN WANG
Flat E,17th Floor, EGL Tower,
83 Hung To Road,
Kwun Tong,
Kowloon


Re:           Board of Directors - Offer Letter


Dear Mr. Fan Chun Wang :


Infosmart Group, Inc. (the “Company”), is pleased to offer you a director
position on its Board of Directors (the “Board”). The Board’s purpose is to
oversee or direct the property, affairs and business of the Company.


Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.


1.            Term. This Agreement shall be for the ensuing year, commencing on
December 1, 2009 (the “Effective Date”). Your term as director shall continue
until your successor is duly elected and qualified. The position shall be up for
re-election each year at the annual shareholder’s meeting and upon re-election,
the terms and provisions of this agreement shall remain in full force and effect
unless otherwise revised on such terms as mutually agreed to by you and the
Company.


2.            Services. You shall render services in the area of overseeing or
directing the Company’s property, affairs and business (hereinafter your
“Duties”). Every year, the Board shall hold such number meetings at such times
and locations as determined by the Chairman of the Board, and participate in the
meetings via teleconference, video conference or in person. Upon the reasonable
request of the Chairman, you agree to attend one or more board meetings in
person (each, an “Attended Meeting”). You shall consult with the other members
of the Board as necessary via telephone, electronic mail or other forms of
correspondence. In addition, you agree to be appointed to certain special
committees of the Board, initially consisting of the Audit and Compensation
Committees, and participate as necessary, in person or via teleconference or
video conference in the meetings of those special committees.


3.            Services for Others. You will be free to represent or perform
services for other persons during the term of this Agreement. However, you agree
that you do not presently perform and do not intend to perform, during the term
of this Agreement, similar Duties, consulting or other services for companies
whose businesses are or would be, in any way, competitive with the Company
(except for companies previously disclosed by you to the Company in writing).
Should you propose to perform similar Duties, consulting or other services for
any such company, you agree to notify the Company in writing in advance
(specifying the name of the organization for whom you propose to perform such
services) and to provide information to the Company sufficient to allow it to
determine if the performance of such services would conflict with areas of
interest to the Company.


4.            Compensation. In consideration for your service as a member of the
Board, the Company agrees to pay you the following annual compensation (the
“Annual Compensation”) for 2009:

 
 

--------------------------------------------------------------------------------

 


Service Description
 
Amount (in U.S.
dollars)
         
Base Compensation
  $ 30,769.20  
Audit Committee Member
    -   
Compensation Committee Member
    -   
Audit Committee Chairman
    -   
Audit Committee Financial Expert
    -             
Total:
  $ -  



The Annual Compensation shall be paid to you in cash paid monthly, within 10
days following the end of each month (beginning with the end of the first full
month of the Effective Date) of each calendar year. In addition, the Annual
Compensation will be pro rated daily (based on a 360 day year) for any portion
of the year during which you serve as a director.


If the Chairman requests your presence at an Attended Meeting, the Company
agrees to reimburse all of your travel and other reasonable expenses relating to
the Attended Meeting. In addition, the Company agrees to reimburse you for
reasonable expenses that you incur in connection with the performance of your
duties as a director of the Company.


Your compensation as a director and for service on committees in any future
periods is subject to the determination of the Board of Directors, and may
differ in future periods should you continue to serve on the board.


5.                D&O Insurance Policy. The Company agrees to obtain, within a
reasonable time, Directors and Officers Liability Insurance from an
internationally recognized underwriter with terms of coverage appropriate for a
company of our size and nature, which shall be maintained throughout the term of
this Agreement.


6.                No Assignment. Because of the personal nature of the services
to be rendered by you, this Agreement may not be assigned by you without the
prior written consent of the Company.
 
7.                Confidential Information; Non-Disclosure. In consideration of
your access to the premises of the Company and/or you access to certain
Confidential Information of the Company, in connection with your business
relationship with the Company, you hereby represent and agree as follows:


a.                Definition. For purposes of this Agreement the term
“Confidential Information” means:


i.                Any information which the Company possesses that has been
created, discovered or developed by or for the Company, and which has or could
have commercial value or utility in the business in which the Company is
engaged; or


ii.              Any information which is related to the business of the Company
and is generally not known by non-Company personnel.


iii.             By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.


b.                Exclusions. Notwithstanding the foregoing, the term
Confidential Information shall not include:


i.                Any information which becomes generally available to the
public other than as a result of a breach of the confidentiality portions of
this agreement, or any other agreement requiring confidentiality between the
Company and you;

 
 

--------------------------------------------------------------------------------

 


ii.               Information received from a third party in rightful possession
of such information who is not restricted from disclosing such information; and


iii.             Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.


c.                Documents. You agree that, without the express written consent
of the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company. In the event that you receive any such documents
or items, other than through personal delivery as described in the preceding
sentence, you agree to inform the Company promptly of your possession of such
documents or items. You shall promptly return any such documents or items, along
with any reproductions or copies to the Company upon the Company’s demand or
upon termination of this agreement.


d.                No Disclosure. You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of his business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.
 
8.            Independent Contractor. In performing your services on the Board,
you will be an independent contractor and not an employee of the Company. Except
as set forth in this Agreement, you will not be entitled to any additional
compensation or participate in any benefit plans of the Company in connection
with your services on the Board. You may not bind the Company or act as a
principal or agent thereof.


9.            Entire Agreement; Amendment; Waiver. This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto. Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement. The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of this Agreement.


The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.
 

 
Sincerely,
     
INFOSMART GROUP, INC.
     
By:  
/s/ Parker Seto
 
Parker Seto
 
Chief Executive Officer 

AGREED AND ACCEPTED:
 
 
/s/ FAN CHUN WANG                                  
FAN CHUN WANG

 
 

--------------------------------------------------------------------------------

 